DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3 and 5 are allowed.
The closest reference is Takano et al (US 2018/0259647) which discloses a signal generation apparatus (see Fig.1), comprising: a first pulse generator (see Fig.2, "31") configured to generate a pulse to be supplied to a light source that irradiates light (see Fig.2, “light emission signal") to a distance measurement target (see Fig.2, “subject” and “irradiation light" from “light source unit 1"); a second pulse generator (see Fig.2, "34") configured to generate a pulse to be supplied to pixels (see Fig.2, “exposure signal") that receive light reflected by the distance measurement target (see Fig.1, “reflected light or background light" from “subject” to "solid-state imaging element 20"); phase controllers and repetition controllers as seen from Fig.4-5 and corresponding par. [0056]-[0064)). However, Takano et al fails to teach or suggest the limitations “the first pulse generator circuit and the second pulse generator circuit include: a first counter configured to determine a phase of the pulse using an input signal; and a second counter configured to determine a frequency of the pulse using the input signal; and the switching circuit is configured to switch the setting for the second counter within the predetermined period” as now claimed in claim 1.
The following is an examiner's statement of reasons for allowance:


As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the first pulse generator circuit and the second pulse generator circuit include: a first counter configured to determine a phase of the pulse using an input signal; and a second counter configured to determine a frequency of the pulse using the input signal; and the switching circuit is configured to switch the setting for the second counter within the predetermined period”, in combination with the rest of the limitations of claim 1.
	Claims 2-3 and 5 are dependent from claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 3, 2022